In an action to recover damages for medical malpractice *520and wrongful death, nonparty Mark R Bower appeals from an order of the Supreme Court, Suffolk County (Gerard, J.), dated December 17, 1996, which denied his motion to reopen the settlement of this action for reconsideration of the disbursement of counsel fees.
Ordered that the order is affirmed, with costs.
We find no basis to conclude that the Supreme Court improvidently exercised its discretion in determining the disbursement of counsel fees in this case (see, Clifford v Pierce, 214 AD2d 697, 698; Matter of Aronesty v Aronesty, 202 AD2d 240; Lefkowitz v Van Ess, 166 AD2d 556). O’Brien, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.